          Case 1:20-cv-02049-PAE-JLC Document 20 Filed 03/30/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
LI Z. FENG, YUE X. HUANG, FENG X. LIU, YU P.
LIU, SHAO N. MENG and MEI S. YUEN,                                   Docket No.:
                                                               20-cv-2049 (PAE) (JLC)
                                  Plaintiffs,

                   -v-
                                                            NOTICE OF APPEARANCE
HEALTHFIRST HEALTH PLAN, INC.,
HF MANAGEMENT SERVICES, LLC,
DOE MANAGED LONG TERM CARE PLAN,
and SCHAROME CARES, INC.,
                                  Defendants.


TO THE CLERK OF THE COURT AND ALL PARTIES OF RECORD:


         PLEASE TAKE NOTICE that JEFFERY A. MEYER, Esq. of the law firm NIXON

PEABODY LLP, hereby enters an appearance in this matter on behalf of defendant

SCHAROME CARES, INC. I certify that I am admitted to practice in the Southern District of

New York.


Dated: March 30, 2020
       Huntington, New York
                                                NIXON PEABODY LLP

                                                        /s/   Jeffery A. Meyer
                                                Jeffery A. Meyer, Esq.
                                                50 Jericho Quadrangle, Suite 300
                                                Jericho, New York 11753
                                                (516) 832-7500
                                                jmeyer@nixonpeabody.com

                                                Attorneys for Defendant
                                                Scharome Cares, Inc.




4831-9654-8280.1
